Citation Nr: 1742957	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-16 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to February 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2016.  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

Granting the benefit of the doubt to the Veteran, the currently demonstrated tinnitus was caused by in-service exposure to acoustic trauma in connection with his duties.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim for service connection for tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and may be sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Court has specifically held that tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran contends that he was exposed to acoustic trauma during service, and that he has experienced ringing in his ears since that time.  He states that he had traumatic noise exposure during service from working on the flight line and working on AC-130 gunships with four turbo prop engines.

The Veteran's service treatment records are silent as to any complaints of or treatment for tinnitus or ringing in the ears during service.  However, a November 2004 record notes that the Veteran "works on flightline."  August 2000 and August 2001 records reflect that the Veteran had a job that involved exposure to chemicals, dust, or loud noises, which he identified as "flightline."  Two Master Workplace Exposure Data Summaries reflect that the Veteran maintained and repaired the hydraulic, fuel, electro-environmental, pneudraulic, propulsion, communication/navigation, and guidance control systems on the C-130U, AC-130H aircrafts.  They further indicate that the Veteran was "routinely exposed to hazardous noise" from using power tools and working on the flightline.

In January 2011, the Veteran underwent a VA audiological examination.  The Veteran reported a history of military noise exposure from aircraft.  He denied post-service noise exposure.  The examiner stated that the Veteran "reports onset of tinnitus as 'a couple years ago.'"  The diagnosis was subjective bilateral tinnitus.  The examiner opined that the Veteran's tinnitus was not etiologically related to service.  The only rationale provided was that the Veteran reported onset of tinnitus as "a couple years ago" which the examiner estimated to mean "roughly three years after separation from service."

In a November 2011 statement, the Veteran reported that he has had tinnitus since 2003 or 2004.  He explained that he worked on the flight line for six years during service, and also that he worked on AC-130 gunships which have four turbo prop engines.

In a January 2014 substantive appeal, the Veteran stated that he worked on the AC-130 gunship as an avionics specialist fixing the radio and radar.  He explained that he first noticed ringing in his ears during active duty service, but that he never knew that the disorder was caused by exposure to loud noise.

VA treatment records from 2011 through May 2016 reflect complaints of and treatment for tinnitus.  In October 2011, the Veteran reported that he began experiencing tinnitus during service, and noted that he worked on the flight line during service.

During his November 2016 hearing before the Board, the Veteran testified that he experienced acoustic trauma during service while working on the flight line due to the sounds of aircraft engines running and loud volumes on the radios.  He reported that he began experiencing tinnitus during military service, and that he has experienced it continuously since that time.  He denied a history of post-service noise exposure.

With consideration of the benefit of the doubt, the Board concludes that the probative evidence of record reflects that the Veteran's tinnitus is related to his active duty service. 

The Veteran's service treatment records are negative for any complaints of or treatment for tinnitus during service.  However, the Veteran's service records corroborate his reports of in-service noise exposure, as they reflect that he worked on the flightline where he was regularly exposed to acoustic trauma.  Accordingly, the Board accepts the Veteran's lay statements as evidence of in-service noise exposure.

The Board acknowledges the January 2011 VA opinion which concluded that the Veteran's tinnitus was not related to his in-service noise exposure.  However, the audiologist's opinion was based solely on the Veteran's statement that his tinnitus began "a few years ago."  The Board finds that this opinion lacks probative value, as there is no explanation by the Veteran as to what he meant by "a few years ago."  Additionally, the Veteran has provided several statements explaining that his tinnitus started during service in 2003 or 2004, and that it has continued consistently since that time.  Although the Veteran's statement that tinnitus began "a few years ago" during the January 2011 VA examination could be interpreted as inconsistent with his other statements indicating that his tinnitus began during service, the Board finds the statement too vague to contradict the other statements of record.  In the absence of any indication as to what was meant by "a few years ago" during the VA examination, the Board cannot conclude that it is inconsistent with the Veteran's statements reporting the onset of tinnitus during service.

In support of his claim, the Veteran has asserted that his tinnitus had its onset during service, following exposure to acoustic trauma while working on the flightline.  The history provided by the Veteran is consistent with his circumstances of service, competent, and credible.  See Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As noted above, the Veteran's service records demonstrate that he served on the flightline and was regularly exposed to loud noise.  Additionally, the Veteran has provided competent and credible lay statements that his tinnitus began during military service.  The Board finds the Veteran to be a credible historian, and his statements are given probative weight.

A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Here the Veteran has competently and credibly stated that he began experiencing tinnitus in service.  As such, the Board finds the Veteran's statements to be probative and concludes that his tinnitus is related to service.  Affording the Veteran the benefit of the doubt, as required by law and regulation, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


